I agree that Amy Jump has failed to demonstrate that the probate court abused its discretion when it denied her R.C.2111.46 application to terminate her daughter's guardianship. That section requires proof that the guardian is unqualified to have continued charge of the "custody and tuition" of the ward that she was awarded pursuant to R.C. 2111.07. The evidence that Amy Jump offered fails to demonstrate lack of qualification, though it does suggest that the guardian has been insensitive to the needs of the child and her mother to see each other. The visitation schedule ordered by the probate court reasonably attempts to cure that problem.
The more fundamental issue is whether this guardianship should be terminated because the reasons for which it was created no longer exist. There seems to be no real dispute that it was created in order to obtain health and medical insurance coverage for Elizabeth, not because Amy Jump was unfit to fulfill her role as Elizabeth's mother. When the guardianship was created, Amy Jump did not have the benefit of her own counsel, but was required to rely on the attorney retained by her mother, the prospective guardian. Her own counsel might have advised Amy Jump that a "limited guardianship" permitted by R.C.2111.02(B) would be more appropriate because it could be limited in scope and duration and could preserve her rights as Elizabeth's mother in all other respects.
Civ.R. 60(B) permits a court to vacate its own prior orders for reasons that are equitable in nature. Paragraph (4) of the rule allows a court to do that when "it is no longer equitable that the judgment should have prospective application." Now that Amy Jump has health and medical insurance coverage available for Elizabeth, and absent any evidence that termination of the guardianship would be harmful to Elizabeth, that standard would seem to apply. Certainly, it seems inequitable to deny Elizabeth the consolation of a life with her own mother merely because as a young woman her mother foolishly acquiesced to creating a permanent guardianship.
It might be argued that a Civ.R. 60(B)(4) motion to vacate the guardianship on these grounds is barred by the doctrine ofres judicata because the prior R.C. 2111.46 application to terminate the guardianship was predicated on the same grounds. However, the legal standards of the two motions, while broad and overlapping, are different. It would seem reasonable to refile this matter as a Civ.R. 60(B)(4) motion to vacate, particularly in view of this probate court's reputation for human insight. In that event, appointment of a guardian ad litem to represent Elizabeth's interests in the proceeding seems warranted. *Page 622